Citation Nr: 9936169	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-08 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to an automobile or other conveyance and/or 
adaptive equipment allowance.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to May 
1970.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the RO.  



REMAND

The veteran claims that he meets the requirements for a 
certificate of eligibility for financial assistance in 
acquiring an automobile or other conveyance or specially 
adapted equipment.  He maintains that he has permanent loss 
of use of one or both legs/feet as a result of his service-
connected right and left foot disabilities.  He asserts that 
he wears knee high braces on both legs and is unable to walk 
without those braces.  He also asserts that he has had 
several automobile accidents due to his disabilities and 
needs special adaptive equipment to drive his car.  In July 
1998, he testified that he was seeking adaptive hand control 
equipment for his automobile.  

Under VA law, assistance may be provided to an "eligible 
person" in acquiring an automobile or other conveyance, and 
necessary adaptive equipment therefor.  38 U.S.C.A. § 
3902(a), (b) (West 1991).  

In order for the veteran to receive assistance in the 
purchase of an automobile and adaptive equipment, one of the 
following must exist and be the result of injury or disease 
incurred or aggravated during active military, naval or air 
service: loss or permanent loss of use of one or both feet; 
loss or permanent loss of use of one or both hands; or 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or central visual acuity of more than 
20/200 if there is a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20 degrees in the better eye. For adaptive 
equipment eligibility only, a showing of ankylosis of one or 
both knees or one or both hips is sufficient.  38 U.S.C.A. § 
3902; 38 C.F.R. § 3.808 (1999).  

Loss of use of a foot, for the purpose of special monthly 
compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether the acts of balance 
and propulsion, etc., could be accomplished equally well by 
an amputation stump with prosthesis.  Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 centimeters) or more, will be 
taken as loss of use of the hand or foot involved.  Complete 
paralysis of the external popliteal nerve (common peroneal) 
and consequent footdrop, accompanied by characteristic 
organic changes including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve, will be taken as loss of use of the 
foot.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63 (1999).  

The Board finds that the evidence currently of record leaves 
unanswered significant questions relating to the current 
severity of the veteran's service-connected left and right 
foot disabilities and their effect on his ability to use his 
lower extremities in a functional manner.  The medical 
evidence shows that the veteran underwent triple arthrodesis 
of the left ankle and recent records indicate that the ankle 
is fused.  The most recent VA examination was concluded in 
March 1997 and the examiner indicated that there was no 
function of the left ankle or toes.  

In a July 1998 statement, a VA physician indicated that the 
veteran was wearing bilateral braces and could not flex his 
ankles.  The examiner concluded that the veteran was 
incapable of driving a vehicle that was not equipped with 
hand controls.  The Board finds it necessary to have the 
veteran re-examined for purposes of evaluating the current 
severity of his service-connected left and right foot 
disabilities, specifically to determine whether he meets the 
criteria for loss of use of a foot.  

According, this case is Remanded to the RO for the following 
development:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
February 1998 for his service-connected 
left foot triple arthrodesis and right 
foot pes planus.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
including updated VA medical records, 
which have not been previously secured.  

2.  The RO should arrange for a 
comprehensive VA examination, in order to 
determine the current severity of his 
service-connected left and right foot 
disabilities. Such tests as the examiner 
deems necessary should be performed.  The 
claims folder must be made available to, 
and reviewed by, the examining physician 
prior to the examination so that 
pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
With respect to the veteran's lower 
extremities, the examiners should 
indicate: (1) whether the remaining 
function of either foot and/or leg, in 
terms of balance, propulsion, etc., could 
be accomplished equally well by an 
amputation stump with a prosthesis; (2) 
whether there is extremely unfavorable 
complete ankylosis of either knee, or 
complete ankylosis of two major joints of 
a lower extremity, or shortening of 
either lower extremity of 3 1/2 inches 
(8.9 centimeters) or more; (3) whether 
there is complete paralysis of the 
external popliteal nerve (common 
peroneal) of either leg with consequent 
foot drop, organic changes, or other 
concomitants confirmatory of complete 
paralysis of the nerve; and (4) whether 
there is ankylosis of one or both of the 
veteran's knees or one or both hips.  A 
complete rationale for each opinion 
should be provided.  

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the issue on appeal.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a Supplemental Statement of the 
Case, which should include all pertinent 
laws and regulations, and be afforded a 
reasonable opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  

